Sn the Guted States Court of Federal Clanns

OFFICE OF SPECIAL MASTERS

 

No. 16-1575V
Filed: March 2, 2021
UNPUBLISHED
MELISSA HOWIE,
Petitioner,
Vv Joint Stipulation on Damages;

, Influenza (Flu) Vaccine; Significant
SECRETARY OF HEALTH AND Aggravation,; Multiple Sclerosis (MS):
HUMAN SERVICES, Neuromyelitis Optica (“NMO”)

Respondent.

 

 

Braden Blumenstiel, DuPont and Blumenstiel, LLC, Dublin, OH , for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

DECISION ON JOINT STIPULATION"

On November 28, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seg.,2 (the
“Vaccine Act’). Petitioner alleges that she suffered a significant aggravation of her
Multiple Sclerosis (“MS”) and Neuromyelitis Optica (“NMO’) after receiving an influenza
vaccination on November 25, 2015. Petition at 2; Stipulation, filed March 2, 2021, at [If]
2, 4. Petitioner further alleges that she received the vaccine in the United States, that
she experienced the residual effects of her alleged injuries for more than six months
following her vaccination, and that there has been no prior award or settlement for
damages on her behalf as aresult of her condition. Stipulation at Jj 3-5. “Respondent
denies that the flu vaccine caused petitioner's alleged significant aggravation of her pre-
existing NMO and MS, or any other injury; and denies that her current condition is a
sequelae of a vaccine-related injury. ” Stipulation at {J 6.

 

' Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.

? National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on March 2, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $200,000 in the form of a check payable to petitioner.
Stipulation at 4/8. This amount represents compensation for all items of
damages that would be available under § 15(a). /d.

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision. *
ITIS SO ORDERED.
s/Daniel T. Horner

Daniel T. Horner
Special Master

 

3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
MELISSA HOWIE, )
)
Petitioner, )
) No. 16-1575V
v. ) Special Master Horner
) ECF
SECRETARY OF HEALTH AND )
HUMAN SERVICES, )
)
Respondent. )
)
ST TION

The partics hereby stipulate to the following matters:

1, Melissa Howie, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to -34 (the “Vaccine
Program”). The petition secks compensation for injuries allegedly related to petitioner’s receipt
of the influenza (“flu”) vaccine, which vaccine is contained in the Vaccine Injury Table (the
“Table”), 42 C.F.R. § 100.3 (a).

2. Petitioner received the flu vaccine on or about November 25, 2015.

3. The vaccination was administered within the United States.

4. Petitioner alleges that she suffered a significant aggravation of her pre-existing
neuromyelitis optica (“NMO”) and multiple sclerosis (“MS”) as a result of her receipt of the flu
vaccine. She further alleges that she experienced the residual effects of her alleged injuries for
more than six months after vaccine administration.

5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.
6. Respondent denies that the flu vaccine caused petitioner’s alleged significant
aggravation of her pre-existing NMO and MS, or any other injury; and denies that her current
condition is a scquelac of a vaccinc-related injury.

7. Maintaining their above-stated positions, the parties nevertheless now agree that the
issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent with
the terms of this Stipulation, and after petitioner has filed an clection to receive compensation
pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue
the following vaccine compensation payment:

A lump sum of $200,000.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the partics will submit to further procecdings
before the special master to award reasonable attommeys’ fees and costs incurred in proceeding
upon this petition.

10. Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C. §

1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. Payments made pursuant to paragraphs 8 and 9 of this Stipulation will be made in
accordance with 42 U.S.C. § 300aa-15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any award
for attorneys’ fees and litigation costs, and past unreimbursable expenses, the money provided
pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a
strict construction of 42 U.S.C. § 300aa-1 5(a) and (d), and subject to the conditions of 42 U.S.C.
§ 300aa-15(g) and (h).

13. In return for the payment described in paragraph 8 and any amount awarded pursuant
to paragraph 9, petitioner, in her individual capacity and on behalf of her heirs, executors,
administrators, successors or assigns, does forever irrevocably and unconditionally release,
acquit and discharge the United States and the Secretary of Health and Human Services from any
and all actions or causes of action (including agreements, judgments, claims, damages, loss of
services, expenses and all demands of whatever kind or nature) that have been brought, could
have been brought, or could be timely brought in the Court of Federal Claims, under the National
Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 ct seq., on account of, or in any
way growing out of, any and all known or unknown, suspected or unsuspected personal injuries
to or death of petitioner resulting from, or alleged to have resulted from, the flu vaccination
administered on November 25, 2015, as alleged by petitioner in a petition for vaccine
compensation filed on or about November 28, 2016, and an amended petition filed on or about
January 23, 2017, in the United States Court of Federal Claims as petition No. 16-1575V.

14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.
15. If the special master fails to issue a decision in complete conformity with the terms
of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a
decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability and
damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except
as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the
parties hereto to make any payment or to do any act or thing other than is herein expressly stated
and clearly agreed to. The parties further agree and understand that the award described in this
Stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that flu vaccine caused petitioner’s alleged significant
aggravation of her pre-existing NMO and MS, any other injury, or her current disabilities.

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION
 

PETITIONER:
d
gt 7 a
pave¥Nntarsve
UTHOMIZED REPST ,
OF THE ATTORNEY GENERAL

   

 

Director

 

ay 3
DuPant and Blusnenstiel, LLC PAG Deputy
655 Mewo Place Souths Suite 440 ‘Torts Breach
Dublin, OH 43017 Civil Divisiu
Tel: (614) 408-0528 us Depereatet of Juetien
mnecesminaaa Benjamin Prankliss Station 3
Washington, DC 20044-0146
AUTHORIZED REPRESENTATIVE OF ATTORNEY OF RECORD ¥OR
THE SECRETARY OF HEALTH AND RESPONDENT;
HUMAN SERVICES: :
(Lowa S Cancr I
CAPT Dale Weshlan, PN Ser foe bey Pec C Dze yg
TAMARA OVERBY CLAUDIA B. CANGI
Acting Director, Diviston of Senior Trial Attorney ck
injury Compensation Programs (DICP) Torts Branch, Civil Division as
Healthcare Systems Bureau U.S. Deparunent of Justice af
US. Department of Health P.O. Box 146 2
and Human Services Benjamin Franklin Station
5600 Fishers Lane Washington, D.C, 20044-0146
Parklawn Building, Stop-08N146B Tel: (202) 919-4598
Rockville, MD 20857 claudia. gangl@usdo} gov

Dated: 02/02 [202 l